Citation Nr: 1410021	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-46 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to January 24, 2008 for the award of a 100 percent evaluation for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 






INTRODUCTION

The Veteran served on active duty in United States Army from May 1968 to April 1970. 

This matter comes on appeal before the Board of Veteran's Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Phoenix, Arizona (RO), which denied the benefit sought on appeal.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  VA received the Veteran's claim for an increased rating for PTSD on March 16, 2006, and it was continuously adjudicated thereafter.

2.  It is not factually ascertainable from the evidence of record that the Veteran's service-connected PTSD warranted a rating of 100 percent prior to November 20, 2006.

3.  On November 20, 2006, VA received the Veteran's application for total disability rating due to individual unemployability, which reflected that the Veteran was no longer employed because of the severity of his PTSD disability had worsened.

4.  Resolving any doubt in the Veteran's favor, as of November 20, 2006, the lay and medical evidence of records supports the assignment of a rating of 100 percent for his service-connected PTSD. 





CONCLUSION OF LAW

The criteria for an effective date of November 20, 2006, and not earlier, for the assigned 100 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Veteran's appeal arises from disagreement with the effective date following the grant of an increased evaluation.  The Court of Appeals for Veterans Claims (Court) has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The question of whether further notice for such "downstream" issues as an effective date claim is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedential opinion, the General Counsel  held that, in such circumstances, a SOC was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  The Board otherwise finds that all necessary development of this downstream earlier-effective-date claim has been accomplished and, therefore, that appellate review of this claim may proceed without prejudicing the Veteran.

2.  Earlier Effective Date 

The Veteran seeks an effective date earlier than the currently assigned January 24, 2008, for the award of a 100 percent evaluation for his service-connected PTSD.  He essentially contends that the RO should have considered evidence prior to the effective date of his award, and he feels that he should be assigned the 100 percent rating as of the date of his claim for total disability due to individual unemployability (TDIU). 

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Three possible dates may be assigned depending on the facts of a case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 126. 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2). 

The Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155. 

Historically, by a March 1995 rating decision, service connection was granted for PTSD and a 10 rating was assigned effective March 28, 1994, the date the claim was received.  The Veteran did not file an appeal and that rating decision became final.  See 38 C.F.R. § 20.1103.  In September 2003, the Veteran sought a higher evaluation for his PTSD disability, and the RO in a November 2003 rating decision increased his assigned rating from 10 to 50 percent disabling, effective from September 22, 2003.  The Veteran did not file an appeal and that rating decision became final.  See 38 C.F.R. § 20.1103.  

VA received the Veteran's informal claim for an increased rating for his service-connected PTSD on March 16, 2006.  In response, the RO did not provide an application to the Veteran to file on the matter; however, the RO addressed the informal claim in a September 2006 rating decision, in which the RO granted an increased from 50 to 70 percent, effective from the date of the informal claim, March 16, 2006.  On October 16, 2006, the RO received copies of additional VA treatment records dated back to 1994. 

On November 20, 2006, VA received a statement, in which the Veteran sought reconsideration of the RO's September 2006 rating decision, and he asserted that a higher evaluation of 100 percent was warranted because he is no longer working.  Attached to his statement, the Veteran also submitted his Application for Increased Compensation based on Unemployability, VA Form 21-8940, which reflected that he last worked in September 2006. 

The Veteran's increased rating claim was reconsidered in a September 2007 rating decision, but the 70 percent evaluation for PTSD disability was continued and his claim for TDIU was denied.  The Veteran's claims were denied in part because of his failure to report to a February 2007 VA psychiatric examination.  

On January 24, 2008, VA received the Veteran's statement, in which he specifically noted that his statement was in response to the September 2007 rating decision that denied his claims.  He reported that his "status" was worse than before and he is still not working.  The Veteran indicated that he had not received notice of the scheduled February 2007 VA examination prior to the date of the examination, and he expressed his willingness to attend a scheduled VA examination.  

The Veteran underwent a VA psychiatric examination in March 2008, and based on the findings of that examination, in a June 2008 rating decision, the RO awarded the Veteran the 100 percent evaluation for his PTSD disability, effective from January 24, 2008.  The Veteran appealed the assigned effective date of his 100 percent evaluation for PTSD. 

Initially, the Board notes that the Veteran's increased rating claim has remained pending since VA received his claim on March 16, 2006.  The September 2006 and September 2007 rating decisions are not final rating decisions as additional material evidence was received within a year of each of those determinations.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (2011); 38 U.S.C.A. § 7105.  There is no previous communications indicating the Veteran' intent to apply for benefits based on a claim for an increased rating for PTSD between the date of the November 2003 rating decision and the March 16, 2006 informal claim.  Therefore, March 16, 2006 is considered the date of receipt of the claim.  See 38 C.F.R. § 3.155(a).   

The questions remaining before the Board is whether the evidence of record supports the assignment of the 100 percent evaluation at any point prior to January 24, 2008.  In this case, the Board must review the record to determine whether an ascertainable increase in disability warranting a grant of a 100 percent disability rating occurred at any point during the period one-year prior to March 16, 2006 through January 23, 2008 in order to assign an earlier effective than January 24, 2008.  Here, the record contains the Veteran's treatment records from Vet Center dated from March 2005 to August 2006, the report of an August 2006 VA psychiatric examination, and the Veteran's TDIU application and supporting documents.  
 
Collectively, the Veteran's Vet Center treatment records show that his PTSD symptomatology was manifested by nightmares, sleep disturbances, depression, anger, lack of focus, hyper-vigilance, exaggerated startled response, intrusive thoughts, social isolation, relationship and employment problems, occasional suicidal thoughts, feelings of guilt, and feelings of hopelessness and shorten future.  The Veteran expressed dissatisfaction with his management at work.  His PTSD disability was consistently assessed as severe in severity.  

The August 2006 VA examination report contains similar findings to those referenced above, except the Veteran denied any suicidal thoughts.  In addition, in the VA examination report, the VA examiner noted objective findings of constricted affect, anxious mood, slightly pressed speech, minimal judgment and insight, and diminished memory and concentration.  The Veteran was assigned a Global Assessment Functioning (GAF) scaled score of 38, which is indicative of major impairment in several areas.  The VA examiner concluded that the Veteran's PTSD disability was severe in severity and affected his judgment, mood, and relationship with others.  The VA examiner further noted that the Veteran continued to work as a mortgage lender, despite the severity of his PTSD and risk of dismissal.  

The Board finds that the medical evidence contained in the Vet Center treatment records and the August 2006 VA examination are consistent with a 70 percent evaluation, and do support the assignment of an evaluation in excess of 70 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the Board has considered the Veteran's reports that his PTSD disability has affected his employment and social functioning.  It is noteworthy, however, that the Veteran was able to maintain his employment as mortgage lender from 2004 until 2006, despite his PTSD disability.  It is apparent that his symptomatology affected his ability to maintain employment, as demonstrated by his history of two employment terminations.  Pertinently, both the Veteran's treating Vet Center counselor and the August 2008 VA examiner noted that the Veteran's symptomatology created difficulty at his place of employment, but neither medical professional concluded that his PTSD disability caused him total occupational impairment.  Moreover, the objective findings from clinical evaluations are insufficient to warrant a rating to the next higher, 100 percent, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In this regard, there is no evidence that the Veteran's PTSD results in symptoms consistent with such severe criteria as the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Where was no indication of disorientation during the VA examination.  Rather, the Veteran was found to be generally oriented, sufficiently groomed, and able to care for himself.  Also, the Veteran's GAF scale score of 38 falls into the category that suggests serious or major symptomatology, but not scores indicative of totally disabling symptomatology. 

The findings from the Vet Center treatment records and August 2006 VA examination report indicate that the Veteran's PTSD disability does no more than contribute to his difficulty functioning at work and in social situations with others. These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The record shows that the Veteran's symptomatology worsened when VA received his November 20, 2006 statement and TDIU application.  Based on the lay evidence contained in the Veteran's statement and application, and after resolving any doubt in the Veteran's favor, the Board finds that evidence supports the assignment of a 100 percent evaluation for PTSD as of the date of receipt of the Veteran's VA Form 21-8940, November 20, 2006.  In this regard, the evidence of record more closely reflects that the Veteran had total social and occupational impairment because of the severity of his PTSD disability.  An earlier effective date than November 20, 2006 is not warranted as the August 2006 VA examination report shows the Veteran had still been able to maintain his employment despite the severity of his PTSD disability and risk of dismissal.  The Board acknowledges that the February 2007 rating decision shows that the RO listed October 16, 2006 as the date of claim; however, that was date that the RO received the Veteran's additional VA treatment records dated from 1998 to 1994, and that was not the date of receipt of the Veteran's statement and TDIU application that demonstrates a worsening of his disability. 

 The first evidence of that likely demonstrates the Veteran's total occupational impairment was not received by VA until November 20, 2006.  As such, the date that the increase to 100 percent is shown to have occurred (date entitlement arose) is November 20, 2006.  See 38 C.F.R. § 3.400(o)(1).  The weight of the evidence does not support an increase prior to November 20, 2006, the date that entitlement for a 100 percent disability rating for PTSD arose. Therefore, an effective date of November 20, 2006, and not earlier, for the grant of a 100 percent disability rating for PTSD disability is warranted.  See 38 C.F.R. § 3.400(o).  


ORDER

Entitlement to an effective date of November 20, 2006, and not earlier, for the award of a 100 percent evaluation for PTSD disability, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


